DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 08/02/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 8, 16 and 20-22 have been considered but are moot because the arguments do not apply to the same combination or interpretation of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 08/02/2022, which has been rejected under new ground of rejection necessitated by amendment. See rejection below for full detail.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8, 16 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2015/0115339 A1)  in view of Ohkawa (US 2005/0151175 A1).

Regarding claim 1, Tamaki et al. (hereafter referred as Tamaki) teaches an imaging device (Tamaki, Figs. 6 and 11) comprising: 
pixels (Tamaki, Fig. 6) each including a photoelectric converter (Tamaki, Fig. 6, photoelectric conversion element 24) including a pixel electrode (Tamaki, Fig. 8A, lower electrode 9), a counter electrode facing the pixel electrode (Tamaki, Fig. 8A, transparent electrode 11), and a photoelectric conversion film (Tamaki, Fig. 8A, photoelectric conversion film 10) between the counter electrode and the pixel electrode, the photoelectric conversion film converting light into a charge (Tamaki, Paragraph 0039), 
a first transistor (Tamaki, Figs. 6 and 7, reset transistor 22), having a first source, a first drain, and a first gate, one of the first source and the first drain being connected to the pixel electrode (Tamaki, Fig. 7, Reset transistor 22 has a drain, source and gate. The source is connected to the pixel electrode.), 
a second transistor (Tamaki, Figs. 6 and 7, address transistor 23) having a second source, a second drain, and a second gate, one of the second source and the second drain being connected to the other of the first source and the first drain without transistor intervention (Tamaki, Fig. 7, address transistor 23 has a drain, source and gate. The source of address transistor 23 is connected to the drain of reset transistor 22.), and 
a third transistor (Tamaki, Figs. 6 and 7, amplifier transistor 21) having a third source, a third drain and a third gate, the third gate being connected to the pixel electrode not through either the third source or the third drain and not through the first transistor (Tamaki, Figs. 6 and 7, amplifier transistor 21 has a drain, source and gate. The gate of amplifier transistor 21 is connected pixel electrode.).
However, Tamaki does not explicitly state the first transistor having a first gate insulating film, and the first gate on the first gate insulating film, the second transistor a second gate insulating film, and the second gate on the second gate insulating film, and does not teach an effective thickness of the second gate insulting film is smaller than an effective thickness of the first gate insulting film.
In reference to Ohkawa, Ohkawa teaches a first transistor (Ohkawa, Figs. 4 and 6, reset transistor 32) having a first gate insulating film (Ohkawa, Fig. 6, reset transistor 32, gate dielectrics 60A), and the first gate on the first gate insulating film (Ohkawa, Figs. 5 and 6, Figure 6 shows the gate on the gate insulating film.), 
a second transistor  (Ohkawa, Figs. 4 and 6, selection transistor 34) a second gate insulating film (Ohkawa, Fig. 6, selection transistor 34, gate dielectrics 60B), and the second gate on the second gate insulating film (Ohkawa, Figs. 5 and 6, Figure 6 shows the gate on the gate insulating film.), and 
an effective thickness of the second gate insulting film is smaller than an effective thickness of the first gate insulting film (Ohkawa, Paragraph 0058).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Tamaki with the gate  insulating film thicknesses as seen in Ohkawa to allow the voltage of a reset signal to be set at a high level without increasing the gate leaking current (Ohkawa, Paragraph 0023).

Regarding claim 2, the combination of Tamaki and Ohkawa teaches the imaging device according to Claim 1 (see claim 1 analysis), wherein the effective thickness of the second gate insulating film is 80% or less of the effective thickness of the first gate insulating film (Ohkawa, Paragraph 0070, A thick gate dielectrics (60A) may be made of silicon oxide of a thickness of 6nm or more. A thin gate dielectrics (60B) made of silicon oxide of a thickness of 2.5nm.).

Regarding claim 3, the combination of Tamaki and Ohkawa teaches the imaging device according to Claim 2 (see claim 2 analysis), wherein the effective thickness of the second gate insulating film is 50% or less of the effective thickness of the first gate insulating film (Ohkawa, Paragraph 0070, gate dielectrics 60A made of silicon oxide of a thickness of 6nm or more and gate dielectrics 60B made of silicon oxide of a thickness of 2.5nm).

Regarding claim 8, the combination of Tamaki and Ohkawa teaches the imaging device according to Claim 1 (see claim 1 analysis). However, the combination of Tamaki and Ohkawa does not teach a camera system comprising: the imaging device; a lens optical system that focuses light onto the imaging device; and a camera signal processor that processes a signal output from the imaging device.
In further reference to Ohkawa, Ohkawa teaches a camera system (Ohkawa, Fig. 18, Paragraph 0143) comprising: 
an imaging device; 
a lens optical system that focuses light onto the imaging device (Ohkawa, Fig. 18, Paragraph 0144); and 
a camera signal processor that processes a signal output from the imaging device (Ohkawa, Fig. 18, Paragraph 0143).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Tamaki and Ohkawa with the lens and signal processor as seen in Ohkawa to allow an image to be focused on the imaging device and to process a signal from the imaging device to produce and image.

Regarding claim 16, the combination of Tamaki and Ohkawa teaches the imaging device according to Claim 1 (see claim 1 analysis), wherein the first transistor and the second transistor share an impurity region in a semiconductor substrate (Tamaki, Fig. 7, The impurity region is considered to be the drain of the first transistor and the source of the second transistor. The impurity region is interpreted as being shared by the first transistor and the second transistor).

Regarding claim 20, the combination of Tamaki and Ohkawa teaches the imaging device according to Claim 1 (see claim 1 analysis), wherein the third transistor is different from the first transistor and the second transistor (Ohkawa, Figs. 6-7, The transistors are different transistors.).

Regarding claim 21, the combination of Tamaki and Ohkawa teaches the imaging device according to Claim 1 (see claim 1 analysis), wherein the third gate is connected to the pixel electrode without transistor intervention (Tamaki, Figs. 6 and 7).

Regarding claim 22, Tamaki et al. (hereafter referred as Tamaki) teaches an imaging device (Tamaki, Figs. 6 and 11) comprising: 
pixels (Tamaki, Fig. 6) each including a photoelectric converter (Tamaki, Fig. 6, photoelectric conversion element 24) including a pixel electrode (Tamaki, Fig. 8A, lower electrode 9), a counter electrode facing the pixel electrode (Tamaki, Fig. 8A, transparent electrode 11), and a photoelectric conversion film (Tamaki, Fig. 8A, photoelectric conversion film 10) between the counter electrode and the pixel electrode, the photoelectric conversion film converting light into a charge (Tamaki, Paragraph 0039), 
a first transistor (Tamaki, Figs. 6 and 7, reset transistor 22), having a first source, a first drain, and a first gate, one of the first source and the first drain being connected to the pixel electrode (Tamaki, Fig. 7, Reset transistor 22 has a drain, source and gate. The source is connected to the pixel electrode.), 
a second transistor (Tamaki, Figs. 6 and 7, address transistor 23) having a second source, a second drain, and a second gate, one of the second source and the second drain being connected to the other of the first source and the first drain without transistor intervention (Tamaki, Fig. 7, address transistor 23 has a drain, source and gate. The source of address transistor 23 is connected to the drain of reset transistor 22.), and 
a third transistor (Tamaki, Figs. 6 and 7, amplifier transistor 21) having a third source, a third drain and a third gate, the third gate being connected to the pixel electrode not through either the third source or the third drain, third gate being connected to the pixel electrode without transistor intervention (Tamaki, Figs. 6 and 7, amplifier transistor 21 has a drain, source and gate. The gate of amplifier transistor 21 is connected pixel electrode.).
However, Tamaki does not explicitly state the first transistor having a first gate insulating film, and the first gate on the first gate insulating film, the second transistor a second gate insulating film, and the second gate on the second gate insulating film, and does not teach an effective thickness of the second gate insulting film is smaller than an effective thickness of the first gate insulting film.
In reference to Ohkawa, Ohkawa teaches a first transistor (Ohkawa, Figs. 4 and 6, reset transistor 32) having a first gate insulating film (Ohkawa, Fig. 6, reset transistor 32, gate dielectrics 60A), and the first gate on the first gate insulating film (Ohkawa, Figs. 5 and 6, Figure 6 shows the gate on the gate insulating film.), 
a second transistor  (Ohkawa, Figs. 4 and 6, selection transistor 34) a second gate insulating film (Ohkawa, Fig. 6, selection transistor 34, gate dielectrics 60B), and the second gate on the second gate insulating film (Ohkawa, Figs. 5 and 6, Figure 6 shows the gate on the gate insulating film.), and 
an effective thickness of the second gate insulting film is smaller than an effective thickness of the first gate insulting film (Ohkawa, Paragraph 0058).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Tamaki with the gate  insulating film thicknesses as seen in Ohkawa to allow the voltage of a reset signal to be set at a high level without increasing the gate leaking current (Ohkawa, Paragraph 0023).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2015/0115339 A1) in view of Ohkawa (US 2005/0151175 A1) in further view of Wei et al. (US 2016/0211293 A1).

Regarding claim 4, the combination of Tamaki and Ohkawa teaches the imaging device according to Claim 3 (see claim 3 analysis). However, the combination of Tamaki and Ohkawa does not teach wherein the effective thickness of the second gate insulating film is 30% or less of the effective thickness of the first gate insulating film.
In reference to Wei et al. (hereafter referred as Wei), Wei teaches wherein the effective thickness of a gate insulating film of a transistor may be between about 5 Angstroms to about 150 Angstroms (Wei, Paragraph 0023, 5 Angstroms to about 150 Angstroms is .5nm to 15nm. Further, Paragraph 0026 states the gate insulating film thickness may be used for the select and reset transistors.).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Tamaki and Ohkawa with the gate insulating film range as seen in Wei.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Tamaki and Ohkawa with the upper gate insulating film thickness range (150 Angstroms (15nm)) of the transistor as seen in Wei since it is a known thickness range for a transistor and would provide similar and expected results as a gate insulating film. That is, Ohkawa discloses the thickness may be 6nm or more but does not disclose an upper limit. Wei explicitly discloses an upper limit for a range of known thickness for the gate insulating film. Further, the limitation “wherein the effective thickness of the second gate insulating film is 30% or less of the effective thickness of the first gate insulating film” would be met in a case where the second gate insulating film is 2.5nm and the first gate insulating film is 8.4nm or more.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2015/0115339 A1) in view of Ohkawa (US 2005/0151175 A1) in further view of Iwabuchi et al. (US 2007/0091190 A1).

Alternatively, regarding claim 16, the combination of Tamaki and Ohkawa teaches the imaging device according to Claim 1 (see claim 1 analysis). However, the combination of Tamaki and Ohkawa does not teach wherein the first transistor and the second transistor share an impurity region in a semiconductor substrate.
In reference to Iwabuchi et al. (hereafter referred as Iwabuchi), Iwabuchi teaches wherein the first transistor (Iwabuchi, Figs. 3-4, reset transistor 53) and the second transistor (Iwabuchi, Figs. 3-4, selection transistor 52) share an impurity region in a semiconductor substrate (Iwabuchi, Fig. 4, Paragraph 0061).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Tamaki and Ohkawa with teaching of sharing an impurity region as seen in Iwabuchi.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Tamaki and Ohkawa with teaching of sharing an impurity region as seen in Iwabuchi since it is a known method of directly connecting two transistors and would remove the need of a separate connection/wiring to connect he transistors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698        

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698